The judgment was reversed and the cause remanded at a former day of this term because of the failure of the record to disclose the election and qualification of the special judge who tried the case. In his motion for rehearing counsel for the State insists that the election and qualification of the special judge was regular and in conformity with the law, but that the clerk who prepared the transcript inadvertently omitted therefrom the proceedings relative to the election and qualification of said special judge. Attached to the State's motion for rehearing is a duly certified copy of the minutes of the trial court showing that the special judge who presided over the instant case was duly elected and qualified.
The record having been corrected in the particular stated, the State's motion for rehearing is granted, the order of reversal is set aside and the judgment of the trial court is now affirmed. *Page 381 
              ON DEFENDANT'S MOTION FOR REHEARING.